J-S60042-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA,           : IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                Appellee                 :
                                         :
                   v.                    :
                                         :
 STEVEN PAUL SCOTT,                      :
                                         :
               Appellant                 : No. 618 MDA 2018

          Appeal from the Judgment of Sentence March 14, 2018
            in the Court of Common Pleas of Lycoming County
           Criminal Division at No(s): CP-41-CR-0001063-2002

BEFORE:   SHOGAN, J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:               FILED DECEMBER 20, 2018

     Steven Paul Scott (Appellant) appeals from his March 14, 2018

judgment of sentence, which the trial court imposed after revoking

Appellant’s probation. We affirm.

     The trial court summarized the procedural history as follows.

           On January 16, 2003, [A]ppellant pled guilty to two counts
     of involuntary deviate sexual intercourse (IDSI), two counts of
     aggravated indecent assault, one count of indecent assault, one
     count of endangering the welfare of children, and one count of
     corruption of minors.      [Appellant] committed these crimes
     against a [ten-year-old] child. On March 13, 2003, [A]ppellant
     was sentenced to an aggregate term of five to ten years’
     incarceration followed by seventeen years of special probation ….
     … [A]ppellant’s supervision was subject to the conditions
     governing special probation and parole, the standard special
     conditions for sex offenders, and optional special conditions for
     sex offenders.




*Retired Senior Judge assigned to the Superior Court.
J-S60042-18


               On December 28, 2017, [A]ppellant came before the [trial]
        court for a Gagnon I[1] or preliminary probation violation
        hearing. … On March 14, 2018, [A]ppellant came before the
        [trial] court for a Gagnon II or a final probation violation
        [(VOP)] hearing. The [trial] court found that [A]ppellant violated
        the conditions of his supervision. The court revoked [A]ppellant’s
        probationary sentences and resentenced him to an aggregate
        term of three to eight years’ incarceration….

Trial Court Opinion, 7/6/2018, at 1-2 (citation omitted).

        Appellant timely filed this appeal.2 Both Appellant and the trial court

have complied with Pa.R.A.P. 1925.

        On appeal, Appellant’s first issue challenges the sufficiency of the

evidence produced by the Commonwealth at the probation revocation

hearing, which presents a question of law subject to our plenary review.

Commonwealth v. Colon, 102 A.3d 1033, 1041 (Pa. Super. 2014).                In

examining these issues, “[w]e must determine whether the evidence

admitted at [the hearing] and all reasonable inferences drawn therefrom,

when viewed in the light most favorable to the Commonwealth as the verdict

winner, is sufficient to support all elements of the offenses.”    Id. We may

____________________________________________


1   Gagnon v. Scarpelli, 411 U.S. 778 (1973).

2 After the Gagnon II hearing, Appellant filed a motion for reconsideration.
This filing did not toll the 30–day appeal period. See Pa.R.Crim.P. 708(E).
Because the trial court did not expressly grant reconsideration or vacate the
sentence within 30 days, it was divested of jurisdiction to rule upon
Appellant’s motion. See id., Comment; Commonwealth v. Swope, 123
A.3d 333, 337 (Pa. Super. 2015). However, Appellant filed the notice of
appeal within 30 days of his judgment of sentence, rendering his appeal
timely filed.



                                           -2-
J-S60042-18


not weigh the evidence or substitute our judgment for that of the trial court.

Id. Further, we bear in mind that a hearing regarding a probation violation

is different from a criminal trial.   “The reason for revocation of probation

need not necessarily be the commission of or conviction for subsequent

criminal conduct.” Commonwealth v. Ortega, 995 A.2d 879, 886 (Pa.

Super. 2010). Rather, the Commonwealth establishes a probation violation

by showing, by a preponderance of the evidence, “that the conduct of the

probationer indicates the probation has proven to have been an ineffective

vehicle to accomplish rehabilitation and not sufficient to deter against future

antisocial conduct.” Id.

      Appellant admits that he was unsuccessfully discharged from sex

offender treatment at Commonwealth Clinical Group, Inc. (CCG), but

nevertheless argues that the evidence presented during his probation

revocation hearing was insufficient to prove that probation has been

ineffective in deterring future antisocial behavior and/or incapable of

meeting his rehabilitative needs. Appellant’s Brief at 14. Appellant argues

that many of his behaviors ceased after a warning, demonstrating the

effectiveness of probation. Id. at 13-26. Furthermore, he claims that the

conduct relied upon by CCG to support his discharge from therapy and later

by the Commonwealth to support the probation revocation was too remote

in time or too minor to support a discharge from therapy and/or revocation

of probation. Id.


                                      -3-
J-S60042-18


        Our review of the record reveals that at the VOP hearing, the

Commonwealth introduced evidence demonstrating Appellant’s long history

of noncompliance with the terms and conditions of his probation, which

culminated in the filing of a petition seeking revocation of Appellant’s

probation in December 2017.3

        In March 2017, Appellant’s probation officer, Agent Michael Daub,

discovered that Appellant had searched for pornographic videos and the

websites Backpage and Craigslist for casual sexual encounters.              N.T.,

3/14/2018, at 32-33.         This conduct violated the terms and conditions of

Appellant’s probation. However, in lieu of sanctions, Agent Daub chose to

give Appellant a warning at that time. Id. at 39-40.

        Appellant was required to attend weekly group therapy, but he failed

to attend consistently in 2017.          He had fourteen unexcused absences in

2017, including one in November 2017. Id. at 3-4. Although he made up

ten sessions, many of his makeup sessions were prompted by his probation

officer’s continual reminders.        Id. at 33-34.   Appellant also missed three

scheduled psychiatric evaluations in August and September 2017 before he

finally attended. Appellant also did not take his medications as prescribed.




____________________________________________


3   This petition does not appear in the certified record.



                                           -4-
J-S60042-18


       In December 2017, as part of his treatment, Appellant took a

polygraph test and was deemed as having failed.4 Appellant then completed

a written assignment as part of his group therapy, wherein he described his

assessment of why he may have failed the test.        Id. at 28.   Appellant’s

written assignment was read into the record at the VOP hearing. Id. at 14-

15. In the written assignment, Appellant revealed that he had engaged in a

sexual encounter with a woman he had met through Craiglist. 5              Id.

Appellant admitted that she had told him to stop, but he persisted with his

advances, and ultimately coerced her into having sexual intercourse. Id.

       Around this same time, Appellant revealed6 that his wife was engaging

in prostitution, and despite his alleged opposition to her behavior, he

accepted cigarettes purchased with her illegal proceeds. Id. at 16. Finally,

Appellant admitted that he and his wife had driven a seventeen-year-old co-

worker home from work, despite such contact violating his prohibition

against contact with minors. Id. at 17-18.


____________________________________________


4 Neither the specific questions asked nor the results of the test were
admitted into evidence.

5Appellant later told his probation officer that this incident had occurred in
early 2016.

6 Appellant referenced some of these incidents in his written statement
without detail. It appears that Appellant may have disclosed these other
incidents in therapy, but the record is not clear exactly how and when the
program learned about these other incidents.



                                           -5-
J-S60042-18


        On December 21, 2017, CCG discharged Appellant from the sex

offender treatment program.            During the VOP hearing, CCG’s assistant

director testified that the discharge was based upon numerous ongoing

concerns of CCG, which included the concerns referenced supra. Id. at 10.

Furthermore, based upon Appellant’s disclosures after the polygraph

examination, CCG believed Appellant was not being open and honest in

therapy and was retroactively confessing to behaviors instead of proactively

working out his issues in therapy.             Id. at 16-17.   This was particularly

concerning because these types of retroactive disclosures were similar to the

behavior that caused Appellant to be discharged from sex offender

treatment in 2015.7       Accordingly, the assistant director of CCG provided a

clinical recommendation that Appellant receive treatment in a secure setting

instead of on an outpatient basis. Id. at 20.

       From our review of the record, it is apparent that some of CCG’s

concerns were ongoing, and others only arose after Appellant failed the

polygraph test and disclosed the Craigslist sexual encounter, his wife’s

prostitution, and his unsupervised contact with a minor.            Similarly, Agent

Daub testified that although Appellant had a long history of probation

violations for which Agent Daub could have sought revocation, Agent Daub
____________________________________________


7 This discharge in 2015 resulted in the trial court finding’s that Appellant
violated the terms and conditions of his probation. At that time, the trial
court declined to revoke Appellant’s probation, but amended the conditions
of supervision. Order, 10/20/2015, at 1.



                                           -6-
J-S60042-18


decided to seek revocation for the most serious violation: Appellant’s

discharge from CCG. Id. at 47-48. Moreover, this was Appellant’s second

discharge from sex offender treatment.

      As put by the trial court in its re-sentencing order, “the evidence was

remarkably undisputed, and it would be narrow minded for the [c]ourt to

consider the tip of the iceberg instead of the totality of the circumstances

and [Appellant’s] entire history of behaviors.”       Order, 3/20/2018, at 1.

Looking at Appellant’s conduct as a whole, we conclude that the trial court

correctly determined that the Commonwealth proved by a preponderance of

the evidence “that the conduct of the probationer indicates the probation has

proven to have been an ineffective vehicle to accomplish rehabilitation and

not sufficient to deter against future antisocial conduct.” Ortega, 995 A.2d

at 886. Thus, his first issue does not entitle him to relief.

      In his second issue, Appellant contends that our Supreme Court has

held that the results of a therapeutic polygraph examination may not be

used as the sole basis of a revocation petition. Appellant’s Brief at 27 (citing

Commonwealth v. A.R., 80 A.3d 1180 (Pa. 2013)). Appellant posits that

despite the Commonwealth’s claim that it sought revocation based upon his

unsuccessful discharge from his sex offender treatment at CCG, the facts

and circumstances demonstrate that the revocation was actually sought due

to his failed polygraph. Id. In support, Appellant argues that because many

of the underlying incidents relied upon by the Commonwealth occurred long


                                      -7-
J-S60042-18


before the polygraph test, but the Commonwealth did not file a petition to

revoke his probation until just five days after his failed polygraph test, the

timing suggests that the Commonwealth’s sole reason for seeking revocation

of probation was his failed test. Id. at 28-29.

      Appellant misstates our Supreme Court’s holding in A.R. in a failed

attempt to use the polygraph test as a shield. In that case, A.R. admitted to

videotaping his 13-year-old step-daughter undressing. He claimed that he

did so to embarrass and admonish her, but the trial court did not find this

explanation to be credible and found him guilty of, inter alia, sexual abuse of

children, which contains a mens rea element of sexual gratification. As part

of Appellant’s probation, he was ordered to undergo a sex offender

evaluation and to follow all recommendations, which included participating in

mandated sex offender treatment. A.R., 80 A.3d at 1181-82.

      After A.R. continued to deny his sexual motivation for his conduct, “a

therapeutic   polygraph   was   administered    to   confront   [A.R.]   with   his

disingenuous behavior and attempt to steer him back to proper treatment,

which required he admit the sexual nature of his actions as established by

the trial court’s conclusions of fact, reflected in his conviction.” Id. at 1182.

The program concluded A.R. provided deceitful answers to the polygraph,

which demonstrated that he continued to “engag[e] in cognitive distortions

for the purpose of reasoning away his behavior” and was not making

progress in treatment. Id. Accordingly, the program discharged him. The


                                      -8-
J-S60042-18


trial court found such discharge to violate A.R.’s probation requirements and

revoked his probation.

      On appeal, A.R. claimed, inter alia, that the trial court erred in

admitting the results of his therapeutic polygraph examination into evidence

at his VOP hearing. This Court disagreed, holding that

      the results obtained from the administration of a therapeutic
      polygraph examination in a sexual offenders’ treatment program
      are admissible at a probation revocation hearing as evidence to
      support the underlying violation, i.e., a sexual offender’s lack of
      amenability to treatment, so long as [(1)] the results of that
      examination are not the sole basis for the revocation petition;
      [(2)] they do not reveal uncharged criminal conduct on the part
      of the defendant; and [(3)] they are not used for purposes of the
      investigation of criminal conduct.

Id. at 1182 (citing Commonwealth v. A.R., 990 A.2d 1, 7 (Pa. Super.

2010) (emphasis in original)).    Thus, this Court affirmed the trial court,

stating “the administration of the therapeutic polygraph examination was a

‘last ditch’ attempt to keep [A.R.] in treatment, rather than having been the

reason for his ultimate discharge.” Id. (citing A.R., 990 A.2d at 7). Judge

Colville dissented based upon Commonwealth v. Gee, 354 A.2d 875, 883

(Pa. 1976) (plurality), overruled on other grounds by Commonwealth v.

Brady, 507 A.2d 66 (Pa. 1986), which held that the results of a polygraph

examination are inadmissible for any purpose           due   to the scientific

unreliability of such tests.

      A.R. appealed to our Supreme Court. Noting that Gee was not binding

precedent, our Supreme Court distinguished Gee on the basis that Gee’s



                                     -9-
J-S60042-18


prohibition related to admission of a polygraph at trial, not a VOP hearing.

Id. at 1183. Thus, the Court concluded that

     [d]espite prior case law excluding polygraph results from
     evidence, the admission here was not improper because the
     results were offered not as evidence of [A.R.’s] probation
     violation, but as background evidence to explain the actions
     taken     by   program     staff.   The   record    supports   the
     Commonwealth’s contention that [A.R.’s] polygraph results were
     offered, not for the truth of whether [A.R.] received sexual
     gratification from his act, but to help explain the program’s
     actions and treatment procedures. That [A.R.’s] refusal to admit
     his sexual motivation for making the videotapes reflected a lack
     of candor was established at trial when the court discredited
     [A.R.’s] testimony and found him guilty of the offense charged.
     The polygraph evidence was simply offered by the
     Commonwealth to assist the court in attaining a full picture of
     why [A.R.] was dismissed from treatment. This information
     helped establish the somewhat collateral point that those
     administering the program had tried, albeit unsuccessfully, to
     keep [A.R.] in the rehabilitative regime. Thus, this case does not
     implicate the general reservations and concerns expressed
     concerning the admissibility of polygraph evidence into evidence,
     as [A.R.’s] results were proffered not for their accuracy, but to
     help explain the actions of others involved.

           Accordingly, we affirm the Superior Court’s holding that
     [A.R.’s] therapeutic polygraph examination results were
     admissible at his VOP hearing for purposes of helping explain the
     program’s actions and the treatment procedures.

Id. at 1183-84.   In arriving at this holding, our Supreme Court explicitly

declined to reach this Court’s “conclusion that therapeutic polygraph

examination results cannot serve as the sole basis for probation revocation.”

Id. at 1184 n.6. Our Supreme Court reasoned that

     the value to be accorded to evidence is a matter for the fact-
     finder with a well-settled appellate standard of review. [A.R.’s]
     probation violation was supported by testimony from several
     treatment specialists involved in his therapy in addition to the

                                   - 10 -
J-S60042-18


       results of his therapeutic polygraph, and we decline to require
       specific types of evidence in every case.[8]

Id.

       Thus, contrary to Appellant’s argument, our Supreme Court did not

hold “that the results of a ‘therapeutic’ polygraph examination may be

submitted as evidence supporting an underlying violation of probation

requirements, only when the results … are not used as the sole basis of the

revocation petition.”        Appellant’s Brief at 27 (emphasis in original).

Moreover, we find Appellant’s case to be indistinguishable from A.R.        Like

A.R., Appellant was required to participate in sex offender treatment, and as

part of that treatment, he was required to undergo therapeutic polygraph

examinations to test whether he was being active and honest in treatment.

In both cases the polygraph examination led to a revelation of underlying

concerns with the efficacy of and honest participation with treatment, which

prompted discharge from treatment.             The polygraph examination was not

the reason the Commonwealth sought revocation or why Appellant was

found in violation of probation; instead, he was found in violation because he

did not remain in sex offender treatment and did not benefit from CCG’s
____________________________________________


8 The Court also declined to state an opinion regarding the Superior Court’s
Fifth Amendment analysis, i.e., whether the polygraph examination evidence
revealed a commission of an offense or was used as an investigative tool to
ferret out any uncharged criminal conduct in violation of the Fifth
Amendment, because A.R. did not allege a Fifth Amendment violation. Id.
(citing A.R., 990 A.2d at 7). Likewise, Appellant does not raise a Fifth
Amendment claim in the instant case.



                                          - 11 -
J-S60042-18


attempts to rehabilitate him.      Any testimony about the polygraph results

“was simply offered by the Commonwealth to assist the court in attaining a

full picture of why [Appellant] was dismissed from treatment.”            A.R., 80

A.3d at 1183-84.     Thus, the trial court did not err in concluding that the

Commonwealth established that Appellant violated the terms and conditions

of his probation.

       Appellant’s final issue asks us to review whether the trial court abused

its discretion when it imposed his sentences consecutively, resulting in three

to eight years of incarceration. Appellant’s Brief at 30. We review this issue

mindful of the following. “An appellant wishing to appeal the discretionary

aspects of a probation-revocation sentence has no absolute right to do so

but,   rather,   must   petition   this   Court   for   permission   to   do   so.”

Commonwealth v. Kalichak, 943 A.2d 285, 289 (Pa. Super. 2008).

Before this Court can address such a discretionary challenge, an appellant

must invoke this Court’s jurisdiction by establishing that (1) the appeal was

timely filed; (2) the challenge was properly preserved by objecting during

the revocation sentencing or in a post-sentence motion; (3) his or her brief

includes a concise statement of the reasons relied upon for allowance of

appeal of the discretionary aspects of the sentence pursuant to Pa.R.A.P.

2119(f); and (4) the concise statement raises a substantial question that the

sentence is inappropriate under the Sentencing Code. Commonwealth v.

Swope, 123 A.3d 333, 338 (Pa. Super. 2015).


                                      - 12 -
J-S60042-18


      Instantly, Appellant has satisfied the first three requirements by timely

filing a post-sentence motion challenging the excessiveness of his sentence,

timely filing a notice of appeal, and including a Rule 2119(f) concise

statement in his brief. Thus, we examine whether Appellant has presented a

substantial question for our review.

      Appellant asks this Court to review the discretionary aspects of his

sentence based upon the trial court’s imposition of a sentence that he

argues is “manifestly excessive         in relation to his criminal conduct,

rehabilitative needs, behavior under supervision, and mental disabilities[,]”

resulting in a sentence that is too severe. Appellant’s Brief at 11. Appellant

further argues that the trial court relied upon the ineffectiveness of

probation as a tool for his rehabilitation, but such ineffectiveness is not

supported by the record. Id.

      A court’s exercise of discretion in imposing a sentence concurrently or

consecutively    does   not    ordinarily       raise   a   substantial   question.

Commonwealth v. Mastromarino, 2 A.3d 581, 587 (Pa. Super. 2010).

However, this Court has held that a challenge to the excessiveness of

consecutive sentences imposed following revocation of probation, together

with a claim that a trial court failed to consider rehabilitative needs and

mitigating factors upon fashioning the sentence, presents a substantial

question.    Commonwealth v. Swope, 123 A.3d 333, 340 (Pa. Super.

2015).      Furthermore, “a claim that a particular probation revocation


                                       - 13 -
J-S60042-18


sentence is excessive in light of its underlying technical violations can

present a question that we should review.” Commonwealth v. Malovich,

903 A.2d 1247, 1253 (Pa. Super. 2006); see also Commonwealth v.

Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010) (“The imposition of a

sentence of total confinement after the revocation of probation for a

technical   violation,   and   not   a   new      criminal   offense,   implicates   the

‘fundamental norms which underlie the sentencing process.’”).               Therefore,

we conclude that Appellant presents a substantial question for our review.

      As we have explained,

      [t]he imposition of sentence following the revocation of
      probation is vested within the sound discretion of the trial court,
      which, absent an abuse of that discretion, will not be disturbed
      on appeal. An abuse of discretion is more than an error in
      judgment—a sentencing court has not abused its discretion
      unless the record discloses that the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will.

Commonwealth v. Simmons, 56 A.3d 1280, 1283–84 (Pa. Super. 2012).

      Upon revoking probation, “the sentencing alternatives available to the

court shall be the same as were available at the time of initial sentencing,

due consideration being given to the time spent serving the order of

probation.” 42 Pa.C.S. § 9771(b). Thus, upon revoking probation, the trial

court is limited only by the maximum sentence that it could have imposed

originally at the time of the probationary sentence.             Commonwealth v.

Infante, 63 A.3d 358, 365 (Pa. Super. 2013). However, once probation has

been revoked,

                                         - 14 -
J-S60042-18


       the court shall not impose a sentence of total confinement unless
       it finds that

              (1)      the defendant has been convicted of another
                       crime; or

              (2)      the conduct of the defendant indicates that it is
                       likely that he will commit another crime if he is
                       not imprisoned; or

              (3)      such a sentence is essential to vindicate the
                       authority of the court.

42 Pa.C.S. § 9771(c).         In all cases where the trial court resentences an

offender following revocation of probation, the trial court must place its

reasons for      the    sentence    on the     record.   42   Pa.C.S.   §   9721(b);

Commonwealth v. Cartrette, 83 A.3d 1030, 1040–1041 (Pa. Super.

2013). “A trial court need not undertake a lengthy discourse for its reasons

for imposing a sentence or specifically reference the statute in question, but

the record as a whole must reflect the sentencing court’s consideration of

the facts of the crime and character of the offender.” Crump, 995 A.2d at

1282–1283.

       In its Rule 1925(b) opinion,9 the trial court offered the following

explanation for its re-sentencing of Appellant:

            [Appellant’s] actions showed that he was unwilling or
       unable to take advantage of his treatment opportunities while on
       probation.    Treatment is only effective if the individual
____________________________________________


9 This explanation is consistent with the remarks made by the trial court at
the re-sentencing hearing and in its sentencing order. N.T., 3/14/2018, at
97-98; Order, 3/20/2018, at 1-3.



                                          - 15 -
J-S60042-18


     consistently attends his therapy sessions and follows the
     recommendations of his therapist. [Appellant] was not doing
     that. Instead of attending therapy every week as scheduled,
     [A]ppellant was missing therapy sessions for no apparent
     reason. Furthermore, he was not taking his psychotropic
     medications as directed. He [was not] using therapy to help him
     work through his issues and avoid engaging in prohibited
     behaviors. Instead, he was confessing after the fact, and then
     sometimes only after he was “caught” not being truthful such as
     the incident with the female from Craigslist that was only
     revealed after [A]ppellant failed his therapeutic polygraph.

                                        ***
            [A]ppellant also asserts that the imposition of consecutive
     periods of total incarceration for each of the remaining
     probationary sentences was manifestly excessive and an abuse
     of discretion. … The court did not impose consecutive sentences
     because it had any partiality, prejudice, bias or ill will against
     [A]ppellant. The court imposed consecutive sentences due to the
     nature of the offenses, the need to protect the public, and
     [A]ppellant’s supervision history. The court found that the need
     to protect the public greatly outweighed [A]ppellant’s
     rehabilitation needs in this case. Probation was not rehabilitating
     [A]ppellant. … According to [A]ppellant’s own testimony, he was
     re-paroled on December 24, 2015 and by early 2016 he had met
     a [woman] on Craigslist and had a sexual encounter with her
     despite the [woman] saying “Stop, I can’t do this.” Although
     [A]ppellant stopped briefly, he kept making sexual advances
     until the [woman] relented and had sex with him. In March of
     2017, [A]ppellant was viewing pornography and again was
     seeking casual sexual encounters through websites such as Back
     Pages and Craigslist. He [did not] discuss his urges to view
     pornography or these websites in his group therapy sessions to
     try to avoid violating the conditions of his probation nor did he
     address these issues immediately after he was caught. How
     could he? He missed four sessions between January 16, 2017
     and March 10, 2017[,] and then, once Agent Daub found the
     pornography and websites in the browser history on
     [A]ppellant’s phone on March 29, 2017, [A]ppellant missed his
     group therapy sessions on April 7, 2017; April 14, 2017; and
     April 25, 2017.

          This also was not the first time that [A]ppellant’s sexual
     encounters resulted in violations of his supervision. He was

                                   - 16 -
J-S60042-18


      unsuccessfully discharged from treatment with CCG and his
      parole was violated in 2015 due to hitting a partner prior to and
      after intercourse. He was before the court in 2015 for a
      probation violation hearing as well, but the court declined to
      revoke [A]ppellant’s probationary sentences at that time.
      [A]ppellant’s resumption of treatment with CCG in 2016 was his
      second chance at rehabilitation outside of a secure setting, but
      [A]ppellant failed to take advantage of it.

            [A]ppellant was originally sentenced to a period of state
      incarceration followed by a lengthy term of probation.
      Unfortunately, [A]ppellant’s conduct while on supervision
      showed that probation was not an effective rehabilitation tool.
      [A]ppellant continued to engage in conduct that created an
      undue risk that he would commit another crime.             The
      consecutive sentences imposed by the court were necessary to
      protect the public.

            [A]ppellant also contends the court had no further
      obligation to consider the impact on the original victim because
      there was neither an allegation that [A]ppellant participated in
      any misconduct involving the original victim nor any sexual
      behaviors toward any children. The court cannot agree. …
      Although his probation violations did not involve the original
      victim or sexual behaviors toward children, his violations
      involved high-risk behaviors. He viewed pornographic videos
      and visited inappropriate websites, he had contact with a minor
      without getting approval from Agent Daub and without an
      authorized supervisor being present, and he persisted in sexual
      advances toward an adult female despite her saying “Stop, I
      can’t do this.” All of these behaviors show that [A]ppellant was
      going down a slippery slope toward committing another offense.

            Based on the foregoing [o]pinion, there was ample
      evidence to support the … imposition of consecutive sentences….

Trial Court Opinion, 7/6/2018, at 8-11.

      Upon review, we conclude that the trial court’s analysis thoroughly

addresses all of Appellant’s arguments regarding the discretionary aspects of

his sentence, and we discern no abuse of discretion in the court’s decision to


                                    - 17 -
J-S60042-18


impose   a   sentence     of   total   confinement   in   consecutive   sentences.

Accordingly, we affirm Appellant’s judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2018




                                        - 18 -